IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38810

STATE OF IDAHO,                                  )      2012 Unpublished Opinion No. 323
                                                 )
       Plaintiff-Respondent,                     )      Filed: January 18, 2012
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
CORY W. WICKEL,                                  )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael R. Crabtree, District Judge.

       Judgment of conviction and unified sentence of thirty years, with a minimum
       period of confinement of ten years, for lewd conduct with a minor under
       sixteen, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Eric D. Fredericksen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Cory W. Wickel pled guilty to lewd conduct with a minor under sixteen. I.C. § 18-1508.
In exchange for his guilty plea, the state agreed not to pursue additional charges. The district
court sentenced Wickel to a unified term of thirty years, with a minimum period of confinement
of ten years. Wickel filed an I.C.R. 35 motion for reduction of his sentence, which the district
court denied. Wickel appeals, challenging the excessiveness of his sentence.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-



                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Wickel’s judgment of conviction and sentence are affirmed.




                                                   2